Citation Nr: 0802132	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed asbestosis.  

(The issue of entitlement to service connection for a claimed 
skin disorder due to exposure to Agent Orange will be 
addressed in a separate decision at a later date.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1971 to 
March 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the RO.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication, on September 
21, 2006, the Secretary of Veterans Affairs imposed a stay at 
the Board on the adjudication of claims affected by Haas.  

The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam, as in this case.  

Once a final decision is reached on the appeal in the Haas 
case, the adjudication of any cases that have been stayed 
will be resumed.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an innocently acquired psychiatric disorder or 
lung disorder in service or for many years thereafter.  

2.  The veteran currently is not shown to have a diagnosis of 
PTSD due to any verified stressor event or other incident of 
his period of active service.  

3.  The veteran currently is not shown to suffer from 
asbestosis due to any documented event or incident of his 
military service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran is not shown to have a disability manifested 
by asbestosis due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In September 2002, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private evidence was subsequently added 
to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if any 
of his claims was granted.  However, as his claims are being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in August 2002.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Service Connection Claims

PTSD

The veteran served on active duty in the Navy during the 
Vietnam conflict.  Although he claims to have been subjected 
to enemy fire, he was not awarded any medals indicative of 
combat with the enemy.  

The Board notes, however, that there is evidence on file that 
the veteran's ship, the USS Lawrence, made one Vietnam War 
tour in 1972-73 in which it provided naval gunfire support, 
dodged enemy return fire and served as plane guard during 
aircraft carrier operations.  One of the veteran's stressors 
was identified as having the ship shot at and hit by enemy 
fire.  

The service medical records do not reveal any complaints or 
findings of an acquire psychiatric disorder.  The initial 
post-service notation of a psychiatric problem was not until 
many years after service discharge.  

The post-service medical evidence on file contains evidence 
both for and against the claim of service connection for 
PTSD.  The evidence in favor of the claim consists primarily 
of a July 2004 diagnosis of combat PTSD from a VA Psychiatric 
Residential Rehabilitation Treatment Program.  There are 
other diagnoses of PTSD, but they do not specifically relate 
the diagnosis to a service stressor.  

The evidence against the claim consists of September 2004 VA 
psychiatric examination report in which, after review of the 
claims files and evaluation of the veteran, the examiner 
diagnosed a major depressive disorder and a generalized 
anxiety disorder and concluded that the evidence was 
insufficient to warrant a diagnosis of PTSD.  

The examiner found that the veteran's experiencing of 
Criteria A events, involving exposure to a traumatic event, 
and the Criteria B symptoms, involving reexperiencing the 
event, that could be attributed to those events was unclear.  
The examiner noted that there were inconsistencies in the 
veteran's reporting of events and that he had a very poor 
memory.  

In fact, the Board notes that the veteran said that one of 
his primary service stressors was seeing the destruction of 
the USS Newport News in 1972, which resulted in the loss of 
20 lives.  The veteran said that he knew two of the men who 
were killed, Marty or Monty Smith and a guy whose first name 
was Gary.  The Board notes, however, that a list of the 
soldiers from the USS Newport News who were killed in 1972 
does not include either Marty or Monty Smith or anyone named 
Gary.  

Although the VA examiner in September 2004 noted the 
possibility that additional records from Northampton VA 
Medical Center dated in July 2002, as well as records from 
the Vet Center after December 1986, might provide more 
detail, there is no indication on file that these records are 
available or that they would provide additional relevant 
evidence.  Moreover, the veteran has not contended that these 
records contain a medical nexus opinion favorable to his 
claim.  

The Board notes that there are multiple treatment records on 
file.  With respect to the Vet Center records, the only 
record on file is a December 1986 report that the veteran was 
seen because of alcohol and family problems.  The veteran 
said that he did not have recurring nightmares, flashbacks or 
intrusive thoughts or recollections, although he did have 
reduced interest in activities of former interest, isolation 
from others, hyperalertness/startle response, sleep 
disturbance, and feelings of survivor guilt.  

Although there are multiple VA hospital and treatment records 
dated between 1986 and 1994 showing problems with alcohol 
abuse, these records do not contain any complaints or 
findings related to traumatic events in service.  In fact, 
none of the medical evidence prior to 2002 includes a 
diagnosis of PTSD.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  


The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After a review of the evidence as, the Board finds the 
September 2004 VA examination report to be more credible than 
the July 2004 diagnosis of combat PTSD because the August 
2004 report was based on a thorough review of the claims 
files and an extensive evaluation of the available evidence 
on file while the July 2004 diagnosis is not part of a 
comprehensive evaluation for the purpose of providing a nexus 
opinion.  

Consequently, even if the Board concludes that there is some 
evidence of a service stressor involving the veteran's ship 
being shot at, there is no credible diagnosis of PTSD due to 
a service stressor.  Therefore, as all of the above-noted 
elements needed to warrant a grant of service connection have 
not been shown, service connection for PTSD is not warranted.  


Asbestosis

Although the veteran has contended that he was exposed to 
asbestos aboard his ship, the USS Lawrence, there is no 
evidence of exposure to asbestos or medical diagnosis of 
asbestosis in service or thereafter.  

It was contended on behalf of the veteran in May 2007 that he 
had difficulty breathing in service; however, the Board notes 
that his breathing problem was due to a deviated septum, for 
which he underwent surgery in December 1971.  

On VA examination in August 2002, the veteran reported having 
problems with exertional shortness of breath and wheezing 
approximately ten years earlier, which would be over 18 years 
after discharge.  A chest x-ray study in August 2002 showed 
minimal pleural thickening or fibrosis near the left 
costophrenic angle.  The examiner concluded that this finding 
did not constitute the fibrosis of asbestos exposure and that 
there was no specific finding to suggest asbestos exposure.  

There is no competent evidence on file of asbestosis, despite 
the veteran's assertions that a causal relationship existed.  
Because there is no competent evidence which shows current 
disability, and therefore no evidence of the required nexus 
between military service and a current disability, service 
connection for asbestosis must be denied.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Due consideration has been given to the assertions by and on 
behalf of the veteran.  Although the veteran can provide 
competent evidence as to his observations, he cannot provide 
competent evidence to establish the etiology of any current 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As the preponderance of the evidence is against the veteran's 
claims of service connection for PTSD and asbestosis, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for claimed asbestosis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


